Citation Nr: 0912395	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-38 310	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The claimant/appellant alleges he had Philippine service with 
the United States Armed Forces, Far East (USAFFE) during 
World War II.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 decisional letter 
from the Manila RO that denied the appellant's claim seeking 
VA benefits because he is not a veteran.  Because veteran 
status of the person seeking benefits is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.  In June 2008, the case 
was remanded for additional development.  

In a September 2008 telephone conversation between the 
appellant and a Decision Review Officer (DRO) at the RO, the 
appellant confirmed his request for a videoconference 
hearing.  In February 2009, he was advised that he was 
scheduled for a videoconference hearing on March 13, 2009; he 
failed to appear for such hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the U.S. 
Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  December 2005, August 2006, January 2007 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Palor v. Nicholson, 21 Vet. App. 325 (2007), the August 
2006 and January 2007 letters advised the appellant of the 
information or evidence necessary to prove the element of 
veteran status.  The appellant has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The RO sought certification of the appellant's military 
service in April 2006.  After he submitted additional 
information pertaining to his alleged service, the RO sought 
re-certification of his military service in September 2008.  
Since then, he has not submitted any further evidence 
suggesting that re-certification of his service/non-service 
is necessary, and in a December 2008 statement indicated that 
he did not have any more information or evidence to submit to 
support his claim.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

The appellant contends he had active service with the 8th 
Cavalry Division of the U.S. Marine Corps, USAFFE from April 
1942 to November 1944.  In support of his claim, in May 2006, 
he completed an Application for Discharge of Member or 
Survivor of Member of Group Certified to Have Performed 
Active Duty with the Armed Forces of the United States (DD 
Form 2168), in which he provided an identification number 
from his dog tags, 742809, and identified his military 
occupational specialties in service as barge operator and 
errand boy.  

In April 2006 and in September 2008, based on the information 
the appellant provided, the National Personnel Records Center 
(NPRC) certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§  1110, 1521.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The appellant has not submitted any documents that would meet 
the first requirement of 38 C.F.R. § 3.203(a); he has not 
submitted a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant 
served in the U.S. Armed Forces in the Philippines (and 
specifically whether he served with the 8th Cavalry Division 
of the U.S. Marine Corps as alleged).  Based on this 
information, in April 2006 and in September 2008, the NPRC 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This certification is binding on VA; VA has no authority to 
change or amend the finding.  Duro, 2 Vet. App. at 530.  If a 
change of service department certification is what the 
appellant seeks, his remedy lies with the service department 
and not with VA.

The appellant has provided no further evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


